DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19, 23-29, 31-32, 35-37, 39, and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “loading the lithium-ion battery via the resilient foam material in the compressed state, wherein the loading the lithium-ion battery via the resilient foam material in the compressed state initially applies a pre-load to the lithium-ion battery”.
It is unclear how loading the lithium-ion battery via the resilient foam material in the compressed state can be performed because it is unclear how the material is in a compressed state before it is loaded.
Claim 20 recites the limitation “compressing the resilient foam material during assembly of the battery package to transition the resilient foam material to the compressed state”.
	Thus, it appears that the lithium-ion battery loaded via the resilient foam material and then upon assembly of the battery package, the resilient foam material is transitioned to the compressed state.
The Examiner suggests revising Claim 18 to recite “loading the lithium-ion battery via the resilient foam material and compressing the resilient foam material during assembly of the battery package to transition the resilient foam material to the compressed state, wherein the resilient foam material in the compressed state initially applies a pre-load to the lithium-ion battery” in order to overcome the 112(b) rejection. 
The Examiner notes that upon such a revision, Claim 20 should be canceled because the limitations of Claim 20 would be included in revised Claim 18.
For purpose of examination, the Examiner will interpret the claim to recite “loading the lithium-ion battery via the resilient foam material and compressing the resilient foam material during assembly of the battery package to transition the resilient foam material to the 
Claims 19, 23-29, 31-32, 35-37, 39, and 42-43 are dependent on Claim 18 and therefore are indefinite for the reasons set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20, 23-27, 31, 35, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuhara (JP 2002-208385, see also EPO machine generated English translation provided with the Office Action dated 12/22/2020), and further in view of Yebka et al. (US PGPub 2014/0160655) and Bull et al. (US PGPub 2013/0171487), with evidence provided by The Foam Factory (see NPL provided with this Office Action).
Regarding Claims 18 and 20, Tokuhara discloses in Fig. 1 a method comprising:
a battery package (6, 9), wherein the battery package (6, 9) comprises a first package layer (6) and a second, opposing package layer (9), battery (1) disposed between the first package layer (6) and the second package layer (9) ([0018]-[0019]), and a resilient foam material (8) disposed between the battery (1) and the second package layer (9) ([0019]-[0020]), wherein the height of the battery package (6, 9) is defined as a distance between the first package layer (6) and the second package layer (9) (Fig. 1), and wherein the resilient foam material (8) applies force to the battery (1) during expansion and contraction of cyclic breathing of the battery (1) ([0019]-[0020], [0034]-[0038]).

 The Examiner further notes that the Shore OO scale has a maximum hardness of 100 which is less than a Shore A hardness of 60 (see P12 of Applicant’s Remarks dated 08/24/2020) and therefore the resilient foam material (8) necessarily and inherently has a hardness less than Shore A 60, as evidenced by the Foam Factory (para 4) and the Applicant’s Remarks dated 08/24/2020 (P12).
Tokuhara discloses wherein the battery (1) is a non-aqueous electrolyte secondary battery ([0030]) and further discloses wherein it is desirable for the battery to have high energy density ([0002]).
However, Tokuhara does not disclose wherein the non-aqueous electrolyte secondary battery is specifically a lithium-ion battery.
Tokuhara discloses wherein a lithium-ion battery is a known non-aqueous secondary battery in the art that has a high energy density and a long life ([0003]).
It would have been obvious to one of ordinary skill in the art to utilize a lithium-ion battery as the non-aqueous electrolyte secondary battery, as disclosed by Tokuhara, wherein the skilled artisan would have reasonable expectation that such would successfully have a high energy density and a long life, as desired by Tokuhara. 
Modified Tokuhara discloses wherein the battery package (6, 9 of modified Tokuhara) comprises a mechanism that is activated in response to swelling in order to avoid damage to 
Modified Tokuhara remains silent to the intended use of the lithium-ion battery (1, [0003]) and consequently modified Tokuhara does not disclose in a device that comprises a processor; memory accessible by the processor, a battery bay that comprises a first bay surface and a second bay surface, wherein the battery package is disposed in the battery bay and operatively coupled to the processor.
Yebka teaches in Fig. 1 a device (110) that comprises a processor (132); memory (134) accessible by the processor (132); a battery bay (150) that comprises a first bay surface and a second, opposing bay surface (Fig. 1, see a first bay surface of battery bay 150 that a battery 120 is disposed in and a second bay surface above the battery 120); and a battery (120) disposed in the battery bay (150) and operatively coupled to the processor (132) ([0016]-[0017]), wherein the device (110) is not particularly limited (Figs. 1 and 8, [0017], [0022], [0058]-[0059]).
Yebka further teaches that when a lithium-ion battery is disposed in a battery package, over time, the battery package may swell responsive to heating, generation of gas, expansion of electrode material, etc. ([0002]).
Consequently, Yebka teaches wherein the device (110) comprises a mechanism that is activated in response to swelling in order to avoid damage to the lithium-ion battery (120) due to swelling ([0024]).
It would have been obvious to one of ordinary skill in the art to utilize the battery package of modified Tokuhara in a device that comprises a processor, memory accessible by 
Modified Tokuhara discloses a resilient foam material (8 of Tokuhara) disposed between the lithium-ion battery (1, [0003] of Tokuhara) and the second package layer (9 of Tokuhara), wherein the resilient foam material (8 of Tokuhara) is compressible ([0019]-[0020] of Tokuhara).
However, modified Tokuhara does not explicitly disclose wherein the resilient foam material is in a compressed state and consequently does not disclose loading the lithium-ion battery via the resilient foam material and compressing the resilient foam material during assembly of the battery package to transition the resilient foam material to the compressed state, wherein the resilient foam material in the compressed state initially applies a pre-load to the lithium-ion battery.
Bull teaches in Fig. 10 a method for assembling a battery package ([0002]) comprising a battery package (108, 110) comprising a first package layer (110), a second, opposing package layer (108), a battery (104) disposed between the first package layer (110) and the second package layer (108), and a resilient material (106) in a compressed state, disposed between the battery (104) and the second package layer (108) ([0031]-[0032], [0035]).

Specifically, Bull teaches loading the battery (104) via the resilient material (106) and compressing the resilient material (106) during assembly of the battery package (108, 110) to transition the resilient material (106) to the compressed state, wherein the resilient material (106) in the compressed state initially applies a pre-load to the battery (104) in order to secure the battery (104) against vibration forces, thereby preventing damage to the battery (104) ([0004], [0031]-[0032], [0035]).
It would have been obvious to one of ordinary skill in the art to load the lithium-ion battery of modified Tokuhara via the resilient foam material of modified Tokuhara and compress the resilient foam material during assembly of the battery package of modified Tokuhara to transition the resilient foam material to the compressed state, wherein the resilient foam material in the compressed state initially applies a pre-load to the lithium-ion battery, as taught by Bull, in order to secure the lithium-ion battery of modified Tokuhara against vibration forces, thereby preventing damage to the lithium-ion battery, wherein the resilient foam material of modified Tokuhara is compressible and therefore the skilled artisan would have reasonable expectation that such would successfully be achieved. 
Modified Tokuhara discloses in Fig. 1 of Tokuhara wherein the battery package (6, 9 of Tokuhara) further comprises a double-sided tape (7 of Tokuhara) in order to fix the lithium-ion battery (1, [0003] of Tokuhara) in place ([0018] of Tokuhara).

However, modified Tokuhara wherein the resilient foam material (8 of Tokuhara) in the compressed state ([0031]-[0032], [0035] of Bull) may be disposed between the first package layer (6 of Tokuhara) and the lithium-ion battery (1, [0003] of Tokuhara) in addition to being disposed between the lithium-ion battery (1, [0003] of Tokuhara) and the second package layer (9 of Tokuhara) ([0025] of Tokuhara).
Modified Tokuhara further discloses wherein the resilient foam material (8 of Tokuhara) is adhered to the second package layer (9 of Tokuhara) with a double-sided tape ([0019] of Tokuhara).
It would have been obvious to one of ordinary skill in the art to utilize an additional resilient foam material in the compressed state between the first package layer and the lithium-ion battery of modified Tokuhara, as disclosed by modified Tokuhara, wherein the skilled artisan would have reasonable expectation that such would successfully avoid damage to the lithium-ion battery due to swelling and secure the lithium-ion battery against vibration forces, while fixing the lithium-ion battery in place, as desired by modified Tokuhara.
Thus, modified Tokuhara discloses wherein a sum of the lithium-ion battery (1, [0003] of Tokuhara) and a resilient foam material (8 of Tokuhara) in the compressed state ([0031]-[0032], [0035] of Bull) equals the height of the battery package (6, 9 of Tokuhara) (Fig. 1, [0019]-[0020], [0025] of Tokuhara).
Claim 19, modified Tokuhara discloses all of the limitations as set forth above. Modified Tokuhara further discloses wherein, via the loading, reducing swelling of the lithium-ion battery (1, [0003] of Tokuhara) wherein the swelling is associated with charge-discharge cycling of the lithium-ion battery (1, [0003] of Tokuhara) for a number of cycles in excess of 10 cycles ([0006], [0020], [0034]-[0038] of Tokuhara, see charge-discharge cycle test of 500 cycles).
Regarding Claim 23, modified Tokuhara discloses all of the limitations as set forth above. Modified Tokuhara further discloses wherein the resilient foam material (8 of Tokuhara) is adhered to the second package layer (9 of Tokuhara) with a double-sided tape ([0019] of Tokuhara), which reads on the limitation “wherein the resilient foam material has an adhesive on a single side”. 
Regarding Claim 24, modified Tokuhara discloses all of the limitations as set forth above. Modified Tokuhara further discloses wherein the resilient foam material (8 of Tokuhara) has a thickness of 1 mm ([0032] of Tokuhara) and therefore the resilient foam material (8 of Tokuhara) has a thickness less than 1 mm in a compressed state.
Modified Tokuhara further discloses wherein the lithium-ion battery (1, [0003] of Tokuhara) has a thickness of 6.2 mm ([0030] of Tokuhara).
Thus, modified Tokuhara discloses wherein the resilient foam material (8 of Tokuhara) in the compressed state comprises a thickness that is less than a thickness of the lithium-ion battery (1, [0003] of Tokuhara) ([0030], [0030] of Tokuhara).
Regarding Claim 25, modified Tokuhara discloses all of the limitations as set forth above. Modified Tokuhara discloses wherein the resilient foam material (8 of Tokuhara) in a compressed state ([0031]-[0032], [0035] of Bull) is disposed between the lithium-ion battery (1, 
Regarding Claim 26, modified Tokuhara discloses all of the limitations as set forth above. Modified Tokuhara further discloses wherein the resilient foam material (8 of Tokuhara) has a thickness of 1 mm ([0032] of Tokuhara) and therefore the resilient foam material (8 of Tokuhara) has a thickness less than 1 mm in a compressed state.
Modified Tokuhara further discloses wherein the lithium-ion battery (1, [0003] of Tokuhara) has a thickness of 6.2 mm ([0030] of Tokuhara).
Thus, modified Tokuhara discloses wherein the thickness of the resilient foam material (8 of Tokuhara) in the compressed state is less than about 16 percent of the thickness of the lithium-ion battery (1, [0003] of Tokuhara) ([0030], [0030] of Tokuhara), which falls within and therefore reads on the instantly claimed range of less than 60 percent. 
Regarding Claim 27, modified Tokuhara discloses all of the limitations as set forth above. Modified Tokuhara discloses wherein the resilient foam material (8 of Tokuhara) in the compressed state secures the lithium-ion battery (1, [0003] of Tokuhara) against vibration forces, thereby preventing damage to the lithium-ion battery (1, [0003] of Tokuhara) ([0004], [0031]-[0032], [0035] of Bull).
Modified Tokuhara further discloses wherein the resilient foam material (8 of Tokuhara) has a thickness of 1 mm ([0032] of Tokuhara) and therefore the resilient foam material (8 of 
It would have been obvious to one of ordinary skill in the art to compress the resilient foam material of modified Tokuhara in the overlapping portion of the range disclosed by modified Tokuhara, wherein the skilled artisan would have reasonable expectation that such would successfully secures the lithium-ion battery against vibration forces, thereby preventing damage to the lithium-ion battery, as desired by modified Tokuhara. 
Modified Tokuhara discloses a desire for the lithium-ion battery (1, [0003] of Tokuhara) to be small and lightweight ([0002] of Tokuhara).
Modified Tokuhara further discloses wherein the lithium-ion battery (1, [0003] of Tokuhara) has a thickness of 6.2 mm ([0030] of Tokuhara). 
Consequently, modified Tokuhara does not disclose wherein the lithium-ion battery comprises a thickness that is greater than approximately 3.5 mm and less than approximately 5.5 mm.
However, modified Tokuhara discloses wherein the device (110 of Yebka) comprising the lithium-ion battery (1, [0003] of Tokuhara) is not particularly limited (Figs. 1 and 8, [0017], [0022], [0058]-[0059]). For example, the device (110 of Yebka) may be small, such as a laptop or cell phone (Figs. 1 and 8, [0022], [0058]-[0059] of Yebka) or large, such as an electric vehicle (Fig. 8, [0058]-[0059] of Yebka).
It would have been obvious to one of ordinary skill in the art to optimize the  thickness of the lithium-ion battery of modified Tokuhara based on the device the lithium-ion battery is 
Regarding Claim 31, modified Tokuhara discloses all of the limitations as set forth above. Modified Tokuhara further discloses wherein the resilient foam material (8 of Tokuhara) is viscoelastic ([0019], [0021]-[0022] of Tokuhara).
Regarding Claim 35, modified Tokuhara discloses all of the limitations as set forth above. Modified Tokuhara disclose wherein the resilient foam material (8 of Tokuhara) is in a compressed state to pre-load the lithium-ion battery (1, [0003] of Tokuhara) in the battery package (6, 9 of Tokuhara) ([0031]-[0032], [0035] of Bull). 
Modified Tokuhara further discloses wherein the resilient foam material (8 of Tokuhara) fills the space been the lithium-ion battery (1, [0003] of Tokuhara) and the second package layer (9 of Tokuhara), such that it covers approximately the entire area (i.e. approximately 100 percent) of a first side of the lithium-ion battery (1, [0003] of Tokuhara) (Fig. 1, [0024] of Tokuhara), which falls within and therefore reads on the instantly claimed range of at least 50 percent of the area of a first side of the lithium-ion battery.
Regarding Claim 37, modified Tokuhara discloses all of the limitations as set forth above. Modified Tokuhara further discloses wherein the resilient foam material (8 of Tokuhara) is adhered to the second package layer (9 of Tokuhara) with a double-sided tape ([0019] of 
Regarding Claim 39, modified Tokuhara discloses all of the limitations as set forth above. Modified Tokuhara further discloses wherein the resilient foam material (8 of Tokuhara) in the compressed state eliminates gaps designed for normal swelling of the lithium-ion battery (1, [0003] of Tokuhara) in the battery package (6, 9 of Tokuhara) (Fig. 1, [0006], [0020] of Tokuhara).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuhara (JP 2002-208385, see also EPO machine generated English translation provided with the Office Action dated 12/22/2020) in view of Yebka et al. (US PGPub 2014/0160655) and Bull et al. (US PGPub 2013/0171487), with evidence provided by The Foam Factory (see NPL provided with this Office Action), as applied to Claim 18 above, and further in view of Stadler et al. (US PGPub 2017/0179517), with evidence provided by 3M VHB Double Coated Acrylic Foam Tapes and Adhesives Transfer Tapes (see NPL cited on the IDS dated 08/24/2020), hereinafter referred to as 3M VHB Data Sheet.
Regarding Claim 32, modified Tokuhara discloses all of the limitations as set forth above. Modified wherein the resilient foam material has a thickness of 1 mm ([0032] of Tokuhara), which falls within and therefore reads on the instantly claimed range of less than or equal to approximately 3 mm.
Modified Tokuhara further discloses wherein the resilient foam material (8 of Tokuhara) is a viscoelastic material comprising an adhesive layer ([0019]-[0022], [0032] of Tokuhara, 
However, modified Tokuhara does not disclose wherein the resilient foam material is specifically a viscoelastic acrylic foam. 
Stadler teaches in Fig. 1 a battery (1) comprising a resilient foam material (12), wherein the resilient foam material (12) is a viscoelastic material ([0016], [0021], [0055]). Specifically, Stadler teaches wherein 3M VHB Tape may be used as the resilient foam material (12), wherein the 3M VHB Tape is a viscoelastic acrylic foam comprising an adhesive layer ([0055]).
The Examiner notes that 3M VHB Tape are available in a variety of thicknesses such as 1 mm, as evidenced by the 3M VHB Data Sheet (Products, see 4910 as an example).
It would have been obvious to one of ordinary skill in the art to utilize a 3M VHB Tape as the resilient foam material of modified Tokuhara, wherein such is a viscoelastic acrylic foam, as taught by Stadler, as such is a known viscoelastic material suitable for use in a battery, wherein the skilled artisan would have reasonable expectation that such would function as the resilient foam material of modified Tokuhara. 
Claims 36 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuhara (JP 2002-208385, see also EPO machine generated English translation provided with the Office Action dated 12/22/2020) in view of Yebka et al. (US PGPub 2014/0160655) and Bull et al. (US PGPub 2013/0171487), with evidence provided by The Foam Factory (see NPL provided with this Office Action), as applied to Claim 18 above, and further in view of Hsieh et al. (US PGPub 2009/0052130). 
Claim 36, modified Tokuhara discloses all of the limitations as set forth above. Modified Tokuhara discloses wherein the battery package (6, 9 of Tokuhara) comprises a rectangular footprint (Fig. 1, [0009]-[0011] of Tokuhara, plate-shaped).
Modified Tokuhara further discloses a desire to install the battery package (6, 9 of Tokuhara) in a device (110 of Yebka) ([0016]-[0017] of Yebka).
However, modified Tokuhara does not disclose a plurality of connector tabs that extend from the rectangular footprint. 
Hsieh teaches in Figs. 1A-1B a method for installing a package (120) having a rectangular footprint (Figs. 1A-1B) in a device ([0023], wherein the device is a portable computer). Specifically, Hsieh teaches wherein the package (120) comprises a plurality of connector tabs (124b) that extend from the rectangular footprint in order to secure the package (120) in the device ([0026]-[0027]).
It would have been obvious to one of ordinary skill in the art to utilize a plurality of connector tabs in the battery package of modified Tokuhara, such that the plurality of connector tabs extend from the rectangular footprint of the battery package, as taught by Hsieh, in order to secure the battery package in the device of modified Tokuhara, as desired by modified Tokuhara. 
Regarding Claim 43, modified Tokuhara discloses all of the limitations as set forth above. Modified Tokuhara discloses wherein the battery package (6, 9 of Tokuhara) comprises a rectangular footprint (Fig. 1, [0009]-[0011] of Tokuhara, plate-shaped).
Modified Tokuhara further discloses a desire to install the battery package (6, 9 of Tokuhara) in a device (110 of Yebka) ([0016]-[0017] of Yebka).

Hsieh teaches in Figs. 1A-1B a method for installing a package (120) having a rectangular footprint (Figs. 1A-1B) in a device ([0023], wherein the device is a portable computer). 
Specifically, Hsieh teaches wherein the package (120) comprises a screw tab (124b), wherein the installing comprises securing the package (120) to the device using a screw (129) and the screw tab (124b) ([0026]-[0028]). 
It would have been obvious to one of ordinary skill in the art to utilize a screw tab in the battery package of modified Tokuhara, wherein installing the battery package in the device of modified Tokuhara comprises securing the battery package to the device using a screw and the screw tab, as taught by Hsieh, in order to secure the battery package in the device of modified Tokuhara, as desired by modified Tokuhara. 
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuhara (JP 2002-208385, see also EPO machine generated English translation provided with the Office Action dated 12/22/2020) in view of Yebka et al. (US PGPub 2014/0160655) and Bull et al. (US PGPub 2013/0171487), with evidence provided by The Foam Factory (see NPL provided with this Office Action), as applied to Claim 18 above, and further in view of Namikata et al. (JPH 11213965, see also EPO machine generated English translation provided with this Office Action).
Regarding Claim 42, modified Tokuhara discloses all of the limitations as set forth above. Tokuhara discloses a desire for the lithium-ion battery (1, [0003] of Tokuhara) to be small and lightweight ([0002] of Tokuhara).

However, modified Tokuhara does not disclose wherein the thermoplastic is polyester resin and consequently does not disclose wherein at least one of the first package layer and the second package layer comprises polyester resin. 
	Namikata teaches a battery package comprising a lithium-ion battery that enables weight reduction and thickness reduction ([0004]), wherein the battery package made of a polymer laminate material comprising a thermoplastic resin layer, an insulating layer, a conductive resin layer, and a metal layer ([0005]). 
	Specifically, Namikata teaches wherein the thermoplastic resin layer may be polyester resin ([0009]).
	It would have been obvious to one of ordinary skill in the art to utilize a battery package made of a polymer laminate material comprising a thermoplastic resin layer, an insulating layer, a conductive resin layer, and a metal layer, wherein the thermoplastic resin layer is polyester resin, as taught by Namikata, in order achieve a battery package that enables weight reduction and thickness reduction, as desired by modified Tokuhara, wherein the skilled artisan would have reasonable expectation such would successfully form a battery package comprising a thermoplastic resin, as desired by modified Tokuhara. 
	Thus, modified Tokuhara discloses wherein the first package layer (6 of Tokuhara) and the second package layer (9 of Tokuhara) comprises polyester resin ([0004]-[0005], [0009] of Namikata).
Response to Arguments
Applicant’s arguments with respect to Claim 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        June 21, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
June 29, 2021